DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action was written in regards to the Applicants Remarks filed 10/7/22. Claims 31-34, 36-37, 40-50 have been examined on the merits.  Claim 39 has been cancelled.  Claims 35 and 38 were previously cancelled.
Withdrawn Rejections
	The 103(a) rejections of claims 31, 32, 36, 37, 40-44, 49, and 50 have been withdrawn due to the amendment to claim 31.  However, upon further consideration, a new ground of rejection is made in further view of Kozubal.
The 103(a) rejection of claim 39 has been withdrawn due the cancellation of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 37 recites that the filamentous fungus is Fusarium oxysporum, Fusarium venenatum, or Fusarium fujikuroi.  However claim 31, upon which claim 37 depends, recites that the fungus is Fusarium MK7 which appears to be a member of Fusarium oxysporum.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 50 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 50 recites that the filamentous fungus is Fusarium venenatum.  However claim 31, upon which claim 50 depends, recites that the fungus is Fusarium MK7 which appears to be a member of Fusarium oxysporum.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31, 32, 36, 37, 40-44, 49, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Nord (US 2,450,055) in view of Finnigan et al. (US 2004/0197461),  Finnigan et al. (US 2004/0185162) “Finnigan 2” and Kozubal et al. (US 2016/0002680).
Regarding Claim 31:  Nord discloses fungus as a valuable food ingredient [col.1, lines 1-4]. Nord discloses a mat of fungus grown on culture medium [Ex.1].  Nord discloses that the fungus is from the genus Fusarium [col. 1, lines 28-31].  
Nord does not disclose a liquid dispersion comprising fungal particles.  
Nord does not disclose that the ratio of fungus to water is about 1:4 to about 10:1. 
Nord does not disclose that the food material is a milk analog food material.
Nord does not disclose wherein the filamentous fungus is Fusarium strain MK7 (ATCC Accession Deposit No. PTA-10698).
Finnigan discloses edible fungal mycelia particles from Fusarium sp. where the fungi are present at about 80% and the water is present at about 20% (equivalent to a ratio of about 4:1) [abstract; 0016].  Finnigan discloses a homogenized dispersion of mycoprotein paste which is synonymous with a liquid dispersion [0077].  Finnigan discloses using fungal mycelia in the production of dairy products [0033, 0038-0043].
Finnigan 2 discloses edible fungi from Fusarium sp. and adding the fungal mycelia to make a non-dairy milk drink and therefore a milk substitute [0012; 0066].  Finnigan 2 discloses combining an edible fungi with other ingredients including water [0066].  Finnigan 2 discloses that the fungi can acts as a fat mimetic  [0072].  Finnigan 2 discloses that the fungus is preferably a filamentous fungus [0085].
Kozubal discloses Fusarium strain MK7 [abstract].  Kozubal discloses using Fusarium strains as food [0005].  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the fungi of Nord to provide it in a liquid dispersion with about a 4:1 fungus to water ratio as in Finnigan in order to provide it in a form that it easier to incorporate into liquid or moist foods and without modifying the texture of the foods.
Further, at the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Nord to include non-dairy milk equivalents as in Finnigan 2 in order to provide dairy free or vegan option to consumers and Finnigan discloses including Fusarium in the production of dairy products and that the fungi would have been used in place of milk as a milk analog.
Additionally, it would have been obvious to one of ordinary skill in the art to modify the fungi of Nord for the Fusarium strain MK7 of Kozubal as Kozubal discloses that the fungal strain is useful in the production of food [0005; 0229].
Regarding Claim 32:  Nord discloses as discussed above in claim 31.  Nord discloses not explicitly disclose that the fungus is non-viable.  Finnigan discloses as discussed above in claim 31 and further discloses nonviable RNA, heat treating and homogenizing the fungi which is indicative of the fungi being in nonviable form [0065].  It would have been obvious to provide the fungus of Nord in non-viable form as in Finnigan in order to control the quality of the end product so that other by-products and deterioration of the product does not occur.
Regarding Claim 36:  Nord discloses as discussed above in claim 31.  Nord does not disclose including the fungus in up, ice cream, yogurt, and mousse up, ice cream, yogurt, and mousse, and candy.  Finnigan discloses wherein the food can be soup, ice cream, yogurt, and mousse [0041; 0042; 0043; 0045].
At the effective filing date of the invention it would have been obvious to include the fungus of modified Nord in soup, ice cream, yogurt, or mousse as in Finnigan in order to provide added nutritional benefits to those foods.
Regarding Claims 37 and 50:  Nord discloses as discussed above in claim 31 and further discloses fungus from the genus Fusarium.  
Finnigan discloses Fusarium venenatum [0013].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the Fusarium of Nord for the Fusarium venenatum of Finnigan since Nord discloses members of Fusarium as having good nutritional properties.
Regarding Claim 40:  Nord discloses as discussed above in claim 31. Nord discloses basal food containing not less than 10% fusarium protein [claim 2].  
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Nord overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 41:  Nord discloses as discussed above in claim 31.  Nord does not disclose wherein the food material is vegan.
Finnigan 2 discloses non-dairy milk i.e. vegan [0066].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Nord to include milk substitutes in order to provide dairy free or vegan option to consumers.
Regarding Claims 42-44: Nord discloses as discussed above in claim 31.  Nord does not disclose wherein the ratio of the filamentous fungal particles to water is about 1:3; wherein the ratio of the filamentous fungal particles to water is about 1:4; wherein the ratio of the filamentous fungal particles to water is about 7:3. 
Finnigan discloses edible fungal mycelia where the fungi are present at about 80% and the water is present at about 20% (equivalent to a ratio of about 4:1) [0016].  
	It would have been obvious to modify the ratio of fungi to water based on the type of food products since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 49: Nord discloses growing a fungal mat [Ex. 1].  Nord discloses harvesting the fungal mat.  
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 49 has been considered regarding its disclosure of the food product of claim 31.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Nord (US 2,450,055), Finnigan et al. (US 2004/0197461), Finnigan et al. (US 2004/0185162) “Finnigan 2” and Kozubal et al. (US 2016/0002680) as applied to claim 31 above and in further view of Wasser et al. (US 2005/0097815).
Regarding Claim 33:  Nord discloses as discussed above in claim 31.  Nord does not disclose that the fungi have all essential amino acids.
Wasser discloses Lentinus edodes as having health benefits such as containing essential amino acids [0048].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the fungi of Nord for the Lentinus edodes of Wasser in order to increase the health benefits of the food product by including the essential amino acids.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Nord (US 2,450,055), Finnigan et al. (US 2004/0197461), Finnigan et al. (US 2004/0185162) “Finnigan 2”, and Kozubal et al. (US 2016/0002680) as applied to claim 31 and in further view of Thomas et al. “Employing Central Composite Design for Evaluation of Biomass Production by Fusarium venenatum In Vivo Antioxidant and Antihyperlipidemic Properties” Applied Biochemistry and Biotechology vol. 183 Issue 1 pages 91-99 Feb 13. 2107 e publication.
Regarding Claim 34:  Nord discloses as discussed above in claim 31.  Nord discloses FIB as having about 37% protein [Ex. 3]. 
 Finnigan discloses Fusarium venenatum.
The references do not disclose that the protein content is at least about 46%.
Thomas discloses that the protein content of Fusarium venenatum is about 49.9% [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the  Fusarium venenatum of Finnigan would have had a protein content of about 49.9% as discussed in Thomas since they are the same genus and species of fungus.
Claims 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Nord (US 2,450,055), Finnigan et al. (US 2004/0197461), Finnigan et al. (US 2004/0185162) “Finnigan 2”, and Kozubal et al. (US 2016/0002680) as applied to claim 36 above and in further view of Bauwellers et al. (US 2011/0045558).
Regarding Claim 45:  Nord as modified discloses as discussed above in claim 36.  Nord does not disclose glycerol in the medium.
Bauwellers discloses culturing fungi in medium containing glycerol [abstract].
It would have been obvious to modify Nord to culture the fungi in glycerol in order to produce desirable product in the substrate.
Regarding Claim 46:  Nord as modified discloses as discussed above in claim 45.  Nord does not disclose mousse or caramel.
 Finnigan discloses mousse or caramel [0041].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the fungi of Nord in mousse and caramel as in Finnigan since the fungi are beneficial in the production of food.
Regarding Claim 47:  Nord discloses as discussed above in claim 36.  Nord does not disclose acid whey.
Bauwellers discloses culturing fungi in medium containing glycerol [abstract].
It would have been obvious to modify Nord to culture the fungi in acid whey order to produce desirable product in the substrate.  Although the references do not disclose acid whey, it would have been obvious to select an appropriate carbon source based on the desired end product.
Regarding Claim 48:  Nord as modified discloses as discussed above in claim 45.  Nord does not disclose yogurt.
 Finnigan discloses yogurt [0042].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the fungi of Nord in yogurt as in Finnigan since the fungi are beneficial in the production of food.
Response to Arguments
The 103(a) rejections of claims 31, 32, 36, 37, 40-44, 49, and 50 have been withdrawn due to the amendment to claim 31.  However, upon further consideration, a new ground of rejection is made in further view of Kozubal.
The 103(a) rejection of claim 39 has been withdrawn due the cancellation of the claim.
On pages 6-7, the Applicants assert that it is an unfounded assumption that the fungus of Nord could be used as a non-dairy milk equivalent as the fungus of Finnigan 2 is used.  The Applicants assert that Nord can be used for no other purpose than what is specifically taught in Nord and that the fungus of Nord is limited to a basal food composition.  The Applicants also assert that because the food product in Nord requires a large amount of oil, the food product would not be water soluble or dispersible and therefore would not make a suitable milk analog.
The Examiner maintains that Nord explicitly discloses the Fusarium for nutritional and medicinal purposes.  Nord is clearly directed towards the Fusarium food purposes and not solely for feed or animal feed purposes.  Nord discloses the favorable odor and the multitude of nutritional benefits of the fungus which are clearly directed toward food purpose and the first line of Nord discloses that the Fusarium are used for the same manner known for yeast products.  It is well known in the art to use yeast for human food products e.g. baked products, beverages. 
Regarding the modification of Nord to meet the claimed food product being milk analog, the Examiner maintains that it would have been obvious to utilize the Fusarium as a milk analog.  Nord and Finnigan 2 both disclose fungi derived from Fusarium sp. and that the fungi can be used to make food.  Since Nord, Finnigan, Finnigan 2, and Kozubal disclose Fusarium fungi; since Finnigan discloses the fungi in the production of fungal based beverages and food; since Finnigan 2 discloses the fungi in the production on non-dairy milk drinks; and further since Kozubal discloses Fusarium MK 7 used in food products, it would have been obvious that the Fusarium of Nord would have been used in the same manner and namely as a milk analog.  The Examiner need not look to additional references for proof that fungi can be used in beverages and foods other than beer and bread and that the fungi can be the base of a beverage or food. Fungal particles as a base in beverages and food, is found in Finnigan 1 and 2 [Finnigan 1” 0038; “Finnigan 2” 0066].
On pages 7-8, the Applicants assert that the use of Fusarium MK 7 in a milk analog has not been taught.
The Examiner agrees that there was no disclosure of a milk analog in Kozubal.   However,  the Examiner maintains that Kozubal discloses the claimed strain as useful in food.  Further, the Examiner notes that the rejection was a 103 rejection and that the Finnigan references directly disclosed the use of Fusarium sp. in dairy products or as substitutes to make non-dairy milk products.  Therefore the Examiner maintains that although Kozubal does not disclose the food that the fungus is to be added to or the fungus as a substitute for milk it would have been obvious to substitute the form of the food material of Nord for the food material of Finnigan 2. 
On page 8, the Applicants assert that with the previous declarations which utilize Fusarium MK 7 and the inclusion of the MK 7 strain in the independent claim satisfies the Boards assertion that the arguments were not commensurate with the scope of the claims.
The Examiner notes that the MK 7 strain was disclosed by Kozubal and therefore the limitation requiring the presence of the specific strain was met by the modification of Nord with Kozubal.  Further, the Examiner maintains that the arguments were not commensurate with the scope of the claims because the ratio of fungus to water is 1:3.  Further the Examiner notes that the Board did not appear to imply that by other fungi could not achieve the same properties of the instant invention but stated that the evidence of record showed “no reasonable basis for concluding that the great number of materials encompassed by Appellant’s claims would behave as a class in a manner comparable to the particular material tested. See In re Lindner, 457 F.2d 506, 508 (CCPA 1972); In re Susi, 440 F.2d 442, 445-46 (CCPA 1971).”  The Board was not only stating that the arguments were not commensurate with the scope of the claims but that the entirety of the record did not show non-obviousness of the invention.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oppenkowski et al. (DE 102007061256) discloses a soymilk that is partly or completely substituted by water and fungus [pg. 3].                                                                                                                                  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Felicia C Turner/Primary Examiner, Art Unit 1793